Exhibit 10.4

 
AMENDED AND RESTATED GUARANTEE
 
made by
 
PATRIOT COAL CORPORATION,
 
and certain of its Subsidiaries
 
in favor of
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
Dated as of July 11, 2012
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
TABLE OF CONTENTS
 
SECTION I .  DEFINED TERMS
2
 
1.01
Definitions
2
 
Other Definitional Provisions
3
SECTION II .  GUARANTEE
3
 
2.01
Guarantee
3
2.02
Right of Contribution
4
2.03
No Subrogation
4
2.04
Amendments, etc. with Respect to the Borrower Obligations
5
2.05
Guarantee Absolute and Unconditional
5
2.06
Reinstatement
7
2.07
[Reserved]
7
2.08
Waiver by Guarantors
7
2.09
[Reserved].
8
2.1
Subordination of Other Obligations
8
2.11
Authority of Guarantors or Borrower
8
2.12
Financial Condition of Borrower
8
2.13
Taxes and Payments
8
2.14
 
Assignments
8
SECTION III .  REPRESENTATIONS AND WARRANTIES
8
 
3.01
Representations in DIP Credit Agreement
8
     
SECTION IV .  COVENANTS
9
 
SECTION V .  REMEDIAL PROVISIONS
9
 
5.01
Application of Proceeds
9
5.02
Code and Other Remedies
9
 
SECTION VI .  MISCELLANEOUS
9
   
6.01
Amendments in Writing
9
6.02
Notices
9
6.03
No Waiver by Course of Conduct; Cumulative Remedies
10
6.04
Enforcement Expenses; Indemnification
10
6.05
Successors and Assigns
10
6.06
Set-Off
10
6.07
Counterparts
11
6.08
Severability
11
6.09
Section Headings
11
6.10
Integration
11
6.11
GOVERNING LAW
11

 
 
i
 

--------------------------------------------------------------------------------

 
 
 
6.12
Submission To Jurisdiction; Waivers
11
6.13
Acknowledgements
12
6.14
WAIVER OF JURY TRIAL
13
6.15
Releases
13
6.16
Additional Guarantors
13
6.17
Conflict
13



Annex 1                                Form of Assumption Agreement




 
ii

--------------------------------------------------------------------------------

 
 


 
AMENDED AND RESTATED GUARANTEE
 
AMENDED AND RESTATED GUARANTEE (“Guarantee”), dated as of July 11, 2012 (the ,
made by each of the signatories hereto and each entity that may become a
Guarantor (as defined below) as provided in Section 7.16, in favor of Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions (the “Lenders”) from time
to time parties to the Amended and Restated Superpriority Secured
Debtor-In-Possession Credit Agreement, dated as of the date hereof (as amended,
supplemented, restated or otherwise modified from time to time, the “DIP Credit
Agreement”), among Patriot Coal Corporation, a Delaware corporation (the
“Borrower”), the Lenders and the Administrative Agent.
 
W I T N E S S E T H:
 
WHEREAS, on the Petition Date, the Debtors filed voluntary petitions with the
Bankruptcy Court initiating cases pending under Chapter 11 of the Bankruptcy
Code and have continued in the possession of their assets and in the management
of their businesses pursuant to Sections 1107 and 1108 of the Bankruptcy Code;
 
WHEREAS, the Borrower, the lenders party thereto, Bank of America, N.A., as
Administrative Agent, and the other parties party thereto entered into the
Existing Credit Agreement;
 
WHEREAS, pursuant to the terms of the Existing Credit Agreement, the L/C Issuers
agreed to issue letters of credit, in each case, on the terms and subject to the
conditions set forth in the Existing Credit Agreement;
 
WHEREAS, the Borrower has requested an amendment and restatement of the Existing
Credit Agreement as set forth in the DIP Credit Agreement, and the Lenders have
agreed to such request and to restate their irrevocable obligations to reimburse
the L/C Issuers for any drawing under each “Letter of Credit” outstanding on the
Closing Date under the Existing Credit Agreement on the terms and subject to the
conditions set forth in the DIP Credit Agreement to (a) induce the L/C Issuers
not to deliver notices of non-extension to the beneficiaries of such existing
“Letters of Credit” and (b) provide for the continuing effectiveness and
automatic renewal of such existing “Letters of Credit”, in each case for the
purpose of reducing the likelihood of drawings on such “Letters of Credit”
during the pendency of the Cases;
 
WHEREAS,  the Loan Parties are engaged in related businesses, and each Guarantor
will derive substantial direct and indirect benefit from the issuance of the
letters of credit under the DIP Credit Agreement; and
 
WHEREAS, it is a condition precedent to the obligation of the Lenders to restate
their irrevocable reimbursement obligations to the L/C Issuers under the DIP
Credit Agreement that the Guarantors shall have executed and delivered this
Agreement to the Administrative Agent for the ratable benefit of the Lenders.
 
 
1

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the DIP Credit Agreement and
to induce the Lenders to restate their irrevocable reimbursement obligations to
the L/C Issuers thereunder, each Guarantor hereby agrees with the Administrative
Agent, for the ratable benefit of the holders of Obligations, as follows:
 
SECTION I .  DEFINED TERMS
 
1.01  Definitions.  Unless otherwise defined herein, terms defined in the DIP
Credit Agreement and used herein shall have the meanings given to them in the
DIP Credit Agreement.
 
The following terms shall have the following meanings:
 
“Agreement”:  this Guarantee, as the same may be amended, supplemented, restated
or otherwise modified from time to time.
 
“Beneficiary”:  the Administrative Agent, the Arranger and each Lender and L/C
Issuer.
 
“Borrower Obligations”:  the collective reference to the unpaid principal of and
interest on the L/C Obligations and all other obligations and liabilities of the
Borrower (including, without limitation, interest accruing at the then
applicable rate provided in the DIP Credit Agreement after the maturity of the
L/C Obligations and interest accruing at the then applicable rate provided in
the DIP Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to the Administrative Agent or any Lender,
including any Secured Hedge Agreement or Cash Management Agreement, in each
case, whether direct or indirect, absolute or contingent, due or to become due,
or now existing or hereafter incurred, which may arise under, out of, or in
connection with, the DIP Credit Agreement, this Agreement, the other Loan
Documents, or any Letter of Credit entered into by the Borrower or any
Subsidiary of the Borrower with any Lender or any other document made, delivered
or given in connection therewith, in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or the Lenders that are required to be paid by the
Borrower pursuant to the terms of any of the foregoing agreements).
 
“Collateral”:  as defined in the Security Agreement.
 
“Grantor”:  each entity defined as a Grantor under the Security Agreement.
 
“Guarantor”:  each of the signatories hereto (other than the Administrative
Agent) and each other entity that becomes a Guarantor hereunder pursuant to
Section 7.16.
 
“Guarantor Obligations”:  with respect to any Guarantor, the collective
reference to (i) the Borrower Obligations and (ii) all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement or any other Loan Document to
 
 
2

--------------------------------------------------------------------------------

 
 
 
which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent and counsel to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).
 
“Obligations”:  all advances to, and debts, liabilities and obligations of, any
Loan Party arising under any Loan Document or otherwise with respect to any
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, including without limitation the Borrower Obligations and the
Guarantor Obligations.
 
“Obligee Guarantor”:  as defined in Section 2.10.
 
Other Definitional Provisions.  (a) The words “hereof,” “herein”, “hereto” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
 
(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
SECTION II .  GUARANTEE
 
2.01  Guarantee.  (a) Subject to the provisions of Section 2.01(b), each of the
Guarantors hereby, jointly and severally, unconditionally and irrevocably,
guarantees to the Administrative Agent, for the ratable benefit of the Secured
Parties and their respective successors, indorsees, transferees and assigns, the
prompt and complete payment and performance by the Borrower and each other Loan
Party when due (whether at the stated maturity, by acceleration or otherwise) of
the Obligations.
 
(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under the Bankruptcy Code, or any other applicable federal and
state laws relating to fraudulent conveyances, fraudulent transfers, or the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.02).
 
(c)           Each Guarantor agrees that the Obligations may at any time and
from time to time exceed the maximum amount of the liability of such Guarantor
under Section 2.01(b) without impairing the guarantee contained in this Section
2 or affecting the rights and remedies of the Secured Parties hereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           The guarantee contained in this Section 2 shall remain in full
force and effect until all the Obligations (other than any contingent
indemnification obligations not then due) shall have been satisfied by payment
in full, no Letter of Credit shall be outstanding (except to the extent that the
Letters of Credit have been cash collateralized, otherwise collateralized with
“back to back” letters of credit or otherwise supported, in each case, on terms
satisfactory to the Administrative Agent), and the Commitments shall be
terminated, notwithstanding that from time to time during the term of the DIP
Credit Agreement the Borrower may be free from any Borrower Obligations.
 
(e)           No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Secured Party from
the Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to reduce, release, modify or otherwise affect
the liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Obligations or any payment received or collected from such Guarantor in respect
of the Obligations), remain liable for the Obligations up to the maximum
liability of such Guarantor hereunder until the Obligations (other than any
contingent indemnification obligations not then due) are paid in full, no Letter
of Credit shall be outstanding (except to the extent that the Letters of Credit
have been cash collateralized, otherwise collateralized with “back to back”
letters of credit or otherwise supported, in each case, on terms satisfactory to
the Administrative Agent), and the Commitments are terminated.
 
2.02  Right of Contribution.  Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder (including by way of set-off rights being exercised
against it), such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.03.  The provisions of
this Section 2.02 shall in no respect limit the obligations and liabilities of
any Guarantor to the Secured Parties, and each Guarantor shall remain jointly
and severally liable to the Secured Parties for the full amount guaranteed by
such Guarantor hereunder.
 
2.03  No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by any Secured
Party, no Guarantor shall be entitled to be subrogated to any of the rights of
any Secured Party against the Borrower or any Guarantor or any collateral
security or guarantee or right of offset held by any Secured Party for the
payment of the Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Secured Parties by the Borrower on account of the Obligations (other than
any contingent indemnification obligations not then due) are paid in full, no
Letter of Credit shall be outstanding (except to the extent that the Letters of
Credit have been cash collateralized, otherwise collateralized with “back to
back” letters of credit or otherwise supported, in each case, on terms
satisfactory to the Administrative Agent), and the Commitments are
terminated.  If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Obligations (other than any
contingent indemnification obligations not then due) shall not have been paid in
full,
 
 
4

--------------------------------------------------------------------------------

 
 
such amount shall be held by such Guarantor in trust for the Secured Parties,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine.
 
2.04  Amendments, etc. with Respect to the Borrower Obligations.  Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by any Secured
Party may be rescinded by such Secured Party and any of the Borrower Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, increased, amended, modified, accelerated, compromised,
waived, surrendered or released by any Secured Party, and the DIP Credit
Agreement and the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by any Secured Party for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released.  No Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Obligations or for the guarantee contained herein or any property
subject thereto.
 
2.05  Guarantee Absolute and Unconditional.  Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance that constitutes a legal or
equitable discharge of a guarantor or a surety other than payment in full of the
Obligations.  In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
 
(a) The guarantee under this Section 2 is a guaranty of payment when due and not
of collectability, and is a primary obligation of each Guarantor and not merely
a contract of surety.
 
(b) The Administrative Agent may enforce the guarantee under this Agreement upon
the occurrence of an Event of Default notwithstanding the existence of any
dispute between the Borrower and any Beneficiary with respect to the existence
of such Event of Default.
 
(c) Each Guarantor waives any and all notice of the creation, renewal, extension
or accrual of any of the Obligations and notice of or proof of reliance by any
Secured Party upon the guarantee contained in this Section 2 or acceptance of
the guarantee contained in this Section 2.
 
(d) The Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 2; and all dealings
between the Borrower and any of the
 
 
5

--------------------------------------------------------------------------------

 
 
Guarantors, on the one hand, and the Secured Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2.
 
(e) To the fullest extent permitted by applicable law, each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Obligations.
 
(f) Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and performance without regard to
 
(i) the validity or enforceability of the DIP Credit Agreement or any other Loan
Document, any of the Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by any Secured Party,
 
(ii) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against any Secured Party,
 
(iii) any acts of any legislative body or governmental authority affecting the
Borrower, including but not limited to, any restrictions on the conversion of
currency or repatriation or control of funds or any total or partial
expropriation of the Borrower’s property, or by economic, political, regulatory
or other events in the countries where the Borrower is located, or
 
(iv) any other circumstance whatsoever (with or without notice to or knowledge
of the Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Obligations,
or of such Guarantor under the guarantee contained in this Section 2, in
bankruptcy or in any other instance.
 
(g) When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, any Secured Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Borrower, any other Guarantor or any
other Person or against any collateral security or guarantee for the Obligations
or any right of offset with respect thereto, and any failure by the
Administrative Agent or any other Secured Party to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Guarantor or any other Person or any such
collateral security or guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Secured Parties against any Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
 
 
6

--------------------------------------------------------------------------------

 
 
2.06  Reinstatement.  Each Guarantor agrees that if (a) any payment made by the
Borrower or any other Person and applied to the Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or (b) the
proceeds of Collateral are required to be returned by any Beneficiary to the
Borrower or its estate, trustee, receiver or any other Party including any
Guarantor or its estate, trustee, or receiver under any requirement of law,
then, to the extent of such payment or repayment, any such Guarantors liability
hereunder shall be and remain in full force and effect, as fully as if such
payment had never been made.  If, prior to any of the foregoing, the guarantee
under this Section 2 shall have been cancelled or surrendered (and, if any Lien
or other Collateral securing such Guarantor’s liability hereunder shall have
been released or terminated by virtue of such cancellation or surrender), the
guarantee under this Section 2 (and such Lien or other Collateral) shall be
reinstated in full force and effect, and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of any such Guarantor in respect of the amount of such payment (or
any lien or other Collateral securing such obligation).
 
2.07  [Reserved].
 
2.08  Waiver by Guarantors.  Each Guarantor hereby waives, for the benefit of
the Secured Parties: (a) any right to require any Secured Party, as a condition
of payment or performance by such Guarantor, to (i) proceed against Borrower,
any other guarantor (including any other Guarantor) of the Obligations or any
other Person, (ii) proceed against or exhaust any security held from Borrower,
any such other guarantor or any other Person, (iii) proceed against or have
resort to any balance of any Deposit Account or credit on the books of any
Secured Party in favor of Borrower or any other Person, or (iv) pursue any other
remedy in the power of any Secured Party whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Borrower or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Obligations or any
agreement or instrument relating thereto or by reason of the cessation of the
liability of Borrower or any other Guarantor from any cause other than payment
in full of the Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Secured Party’s errors or omissions in the administration
of the Obligations, except behavior which amounts to bad faith; (e) (i) any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof and any legal or equitable discharge of such
Guarantor’s obligations hereunder, (ii) the benefit of any statute or
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights of set offs, recoupments and counterclaims, and (iv)
promptness, diligence and any requirement that any Secured Party protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including the
acceptance hereof, notices of default hereunder, the Secured Hedge Agreements or
any agreement or instrument related thereto, the Secured Cash Management
Agreements or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Obligations or any agreement related
thereto, notices of extension of credit to Borrower; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.
 
 
7

--------------------------------------------------------------------------------

 
 
2.09  [Reserved].
 
2.10  Subordination of Other Obligations.  Any Indebtedness of the Borrower or
any Guarantor held as of the Closing Date or thereafter by any Guarantor (the
“Obligee Guarantor”) is hereby subordinated in right of payment to the
Obligations, and any such indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for the Administrative Agent on behalf the Beneficiaries and shall
forthwith be paid over to the Administrative Agent for the benefit of the
Beneficiaries to be credited and applied against the Obligations but without
affecting, impairing or limiting in any manner the liability of the Obligee
Guarantor under any other provision hereof.
 
2.11  Authority of Guarantors or Borrower.  It shall not be necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or agents acting or purporting to act on behalf of
any of them.
 
2.12  Financial Condition of Borrower.  Any Letter of Credit may be extended
from time to time, without notice to or authorization from any Guarantor
regardless of the financial or other condition of Borrower at the time of such
grant or continuation.  No Beneficiary shall have any obligation to disclose or
discuss with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of the Borrower.  Each Guarantor has adequate means to
obtain information from the Borrower on a continuing basis concerning the
financial condition of the Borrower and its ability to perform its obligations
under the Loan Documents, and each Guarantor assumes the responsibility for
being and keeping informed of the financial condition of the Borrower and all
circumstances bearing upon the risk of nonpayment of the Obligations.  Each
Guarantor hereby waives and relinquishes any duty on the part of any Beneficiary
to disclose any matter, fact or thing relating to the business, operations or
conditions of the Borrower known as of the Closing Date or thereafter known by
any Beneficiary.
 
2.13  Taxes and Payments.  The provisions of Section 3.01(a)-(d) of the DIP
Credit Agreement shall apply mutatis mutandis to the Guarantors and payments
thereby.
 
2.14  Assignments.  Each Guarantor acknowledges that the Administrative Agent or
any Lender may assign or otherwise transfer all or any portion of its rights and
obligations under the DIP Credit Agreement (including, without limitation, all
or any portion of its Commitments) and such assignee, transferee or participant
shall thereupon become vested with all the benefits in respect thereof granted
to such party herein or otherwise, in each case as and to the extent provided in
Section 10.06 of the DIP Credit Agreement.  No Guarantor shall have the right to
assign its rights hereunder or any interest herein except in accordance with
Section 10.06 of the DIP Credit Agreement.
 
SECTION III .  REPRESENTATIONS AND WARRANTIES
 
3.01  Representations in DIP Credit Agreement.  To induce the Administrative
Agent and the Lenders to enter into the DIP Credit Agreement and to induce the
Lenders to restate their irrevocable reimbursement obligations to the L/C
Issuers thereunder, each Guarantor hereby represents and warrants to each
Secured Party that the representations and warranties set
 
 
8

--------------------------------------------------------------------------------

 
 
forth in Section V of the DIP Credit Agreement as they relate to such Guarantor
or to the other Loan Documents to which such Guarantor is a party, each of which
is hereby incorporated herein by reference, are true and correct in all material
respects as of the Closing Date of the DIP Credit Agreement and as of each date
on which the Borrower is deemed to repeat such representations and warranties
under Section 4.02 of the DIP Credit Agreement (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date), and the Secured Parties shall be entitled to
rely on each of them as if they were fully set forth herein, provided that each
reference in each such representation and warranty to the Borrower’s knowledge
shall, for the purposes of this Section 3.01, be deemed to be a reference to
such Guarantor’s knowledge.
 
SECTION IV .  COVENANTS
 
Each Guarantor covenants and agrees with the Secured Parties that, from and
after the date of this Agreement until the Obligations shall have been paid in
full (other than any contingent indemnification obligations not then due), no
Letter of Credit shall be outstanding (or any outstanding Letters of Credit
shall have been cash collateralized, otherwise collateralized with “back to
back” letters of credit or otherwise supported, in each case, on terms
satisfactory to the Administrative Agent), and the Commitments shall have
terminated, such Guarantor shall take, or shall refrain from taking, as the case
may be, each action that is necessary to be taken or not taken, as the case may
be, so that no Default or Event of Default is caused by the failure to take such
action or to refrain from taking such action by such Guarantor.
 
SECTION V .  REMEDIAL PROVISIONS
 
5.01  Application of Proceeds.  The Administrative Agent may apply all or any
part of any proceeds of the guarantee set forth in Section II, to payment of the
Borrower Obligations in such order as set forth in Section 8.03 of the DIP
Credit Agreement.


5.02  Code and Other Remedies.  If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Borrower Obligations, all rights and remedies available to it
under any applicable Loan Document or under any applicable law or in equity.


SECTION VI .  MISCELLANEOUS
 
6.01  Amendments in Writing.  None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.01 of the DIP Credit Agreement.
 
6.02  Notices.  All notices, requests and demands to or upon the Administrative
Agent or any Guarantor hereunder shall be effected in the manner provided for in
Section 10.02 of the DIP Credit Agreement; provided, that any such notice,
request or demand to or upon any Guarantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 10.02 of the DIP Credit
Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
6.03  No Waiver by Course of Conduct; Cumulative Remedies.  None of the Secured
Parties shall by any act (except by a written instrument pursuant to Section
6.01), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default.  No failure to exercise, nor any delay in exercising, on the part of
any Secured Party, any right, power or privilege hereunder shall operate as a
waiver thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
 
6.04  Enforcement Expenses; Indemnification.  (a) Each Guarantor agrees to pay
or reimburse each Secured Party for all its reasonable and documented
out-of-pocket expenses incurred in collecting against such Guarantor under the
guarantee contained in Section II or otherwise enforcing or preserving any
rights under this Agreement and the other Loan Documents to which such Guarantor
is a party, including, without limitation, the fees and disbursements of counsel
to each Secured Party and of counsel to the Administrative Agent.
 
(b)           Each Guarantor agrees to pay, and to save the Secured Parties
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement but only to the extent the
Borrower would be required to do so pursuant to Section 10.04 of the DIP Credit
Agreement.
 
(c)           The agreements in this Section 6.04 shall survive repayment of the
Obligations and all other amounts payable under the DIP Credit Agreement and the
other Loan Documents.
 
6.05  Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Secured Parties and their successors and assigns; provided that no Guarantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent.
 
6.06  Set-Off.  Each Guarantor hereby irrevocably authorizes each Secured Party
at any time and from time to time following the occurrence of and during the
continuance of an Event of Default, and upon any amount becoming due and payable
under the DIP Credit  Agreement, whether at stated maturity, by acceleration or
otherwise, and pursuant to Section 10.08 of the DIP Credit Agreement, without
notice to such Guarantor or any other Guarantor, any such notice being expressly
waived by each Guarantor, to set-off and appropriate and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party to or for the credit
or the account of such Guarantor, or any part thereof in such amounts as such
Secured Party may elect, against and on account of the Obligations and
liabilities of such Guarantor to such Secured Party hereunder then due and owing
and claims of
 
 
10

--------------------------------------------------------------------------------

 
 
every nature and description of such Secured Party against such Guarantor then
due and owing, in any currency, whether arising hereunder, under the DIP Credit
Agreement, any other Loan Document or otherwise, as such Secured Party may
elect, whether or not such Secured Party has made any demand for payment and
although such Obligations, liabilities and claims may be contingent or
unmatured.  Each Secured Party shall notify such Guarantor promptly of any such
set-off and the application made by such Secured Party of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of the each Secured Party under this
Section 6.06 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which such Secured Party may have.
 
6.07  Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
 
6.08  Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction with respect to any of the Guarantors shall,
as to such jurisdiction and such Guarantor, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof with respect to such Guarantor or any of the other Guarantors, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction or with respect to
any of the other Guarantors in any jurisdiction.
 
6.09  Section Headings.  The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
 
6.10  Integration.  This Agreement and the other Loan Documents represent the
agreement of the Guarantors and the Secured Parties with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Secured Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.
 
6.11  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND (TO THE
EXTENT APPLICABLE) THE BANKRUPTCY CODE.
 
6.12  Submission To Jurisdiction; Waivers.  EACH GUARANTOR HEREBY IRREVOCABLY
AND UNCONDITIONALLY:
 
(a)           SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE BANKRUPTCY COURT AND, IF THE BANKRUPTCY COURT DOES NOT HAVE
(OR ABSTAINS FROM) JURISDICTION, OF THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
 
 
11

--------------------------------------------------------------------------------

 
 
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
 
(b)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;
 
(c)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH GUARANTOR AT
ITS ADDRESS REFERRED TO IN SECTION 6.02 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;
 
(d)           AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND
 
(e)           WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.
 
6.13  Acknowledgements.  Each Guarantor hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           None of the Secured Parties has any fiduciary relationship with or
duty to any Guarantor arising out of or in connection with this Agreement or any
of the other Loan Documents, and the relationship between the Guarantors, on the
one hand, and the Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
 
(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantors and the Secured Parties.
 
6.14  WAIVER OF JURY TRIAL.  EACH GUARANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, EACH OF THE SECURED PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
6.15  Releases.  (a) At such time as the Obligations shall have been paid in
full (other than any contingent indemnification obligations not then due), the
Commitments have been terminated and no Letters of Credit shall be outstanding
(except to the extent that the Letters of Credit that have been cash
collateralized, otherwise collateralized with “back to back” letters of credit
or otherwise supported, in each case, on terms satisfactory to the
Administrative Agent), this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Guarantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party.  At the request and sole expense of any
Guarantor following any such termination, the Administrative Agent shall execute
and deliver to such Guarantor such documents as such Guarantor shall reasonably
request to evidence such termination.
 
(b)           A Guarantor shall automatically be released from its obligations
hereunder and the Guarantee (as defined in the DIP Credit Agreement) of such
Guarantor shall automatically be released under the circumstances described in
Section 9.09(b) of the DIP Credit Agreement.
 
6.16  Additional Guarantors.  Each Subsidiary of the Borrower that elects to
become a party to this Agreement or is required to become a party to this
Agreement pursuant to Article VI of the DIP Credit Agreement shall become a
Guarantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex 1 hereto.
 
6.17  Conflict.  In the event there is a conflict between the terms of this
Agreement and the DIP Credit Agreement, the DIP Credit Agreement shall control.
 
[SIGNATURE PAGES TO FOLLOW]
 
 
13

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.
 

 
Guarantors:
 
 
 
 
AFFINITY MINING COMPANY
 
APOGEE COAL COMPANY, LLC
 
APPALACHIA MINE SERVICES, LLC
 
BEAVER DAM COAL COMPANY, LLC
 
BIG EAGLE, LLC
 
BIG EAGLE RAIL, LLC
 
BLACK STALLION COAL COMPANY, LLC
 
BLACK WALNUT COAL COMPANY
 
BLUEGRASS MINE SERVICES, LLC
 
BROOK TROUT COAL, LLC
 
CATENARY COAL COMPANY, LLC
 
CENTRAL STATES COAL RESERVES OF KENTUCKY, LLC
 
CHARLES COAL COMPANY, LLC
 
CLEATON COAL COMPANY
 
COAL CLEAN LLC
 
COAL PROPERTIES, LLC
 
COAL RESERVE HOLDING LIMITED LIABILITY COMPANY NO. 2
 
COLONY BAY COAL COMPANY
 
COOK MOUNTAIN COAL COMPANY, LLC
 
CORYDON RESOURCES LLC
 
COVENTRY MINING SERVICES, LLC
 
COYOTE COAL COMPANY LLC
 
CUB BRANCH COAL COMPANY LLC
 
DAKOTA LLC
 
DAY LLC
 
DIXON MINING COMPANY, LLC
 
DODGE HILL HOLDING JV, LLC
 
DODGE HILL MINING COMPANY, LLC
 
DODGE HILL OF KENTUCKY, LLC
 
EASTERN ASSOCIATED COAL, LLC
 
EASTERN COAL COMPANY, LLC
 
EASTERN ROYALTY, LLC
 
EMERALD PROCESSING, L.L.C

 
[Signature Page to Guaranty Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

 
GATEWAY EAGLE COAL COMPANY, LLC
 
GRAND EAGLE MINING, LLC
 
HERITAGE COAL COMPANY LLC
 
HIGHLAND MINING COMPANY, LLC
 
HILLSIDE MINING COMPANY
 
HOBET MINING, LLC
 
INDIAN HILL COMPANY LLC
 
INFINITY COAL SALES, LLC
 
INTERIOR HOLDINGS, LLC
 
IO COAL LLC
 
JARRELL’S BRANCH COAL COMPANY
 
JUPITER HOLDINGS LLC
 
KANAWHA EAGLE COAL, LLC
 
KANAWHA RIVER VENTURES I, LLC
 
KANAWHA RIVER VENTURES II, LLC
 
KANAWHA RIVER VENTURES III, LLC
 
KE VENTURES, LLC
 
LITTLE CREEK LLC
 
LOGAN FORK COAL COMPANY
 
MAGNUM COAL COMPANY LLC
 
MAGNUM COAL SALES LLC
 
MARTINKA COAL COMPANY, LLC
 
MIDLAND TRAIL ENERGY LLC
 
MIDWEST COAL RESOURCES II, LLC
 
MOUNTAIN VIEW COAL COMPANY, LLC
 
NEWTOWN ENERGY, INC.
 
NEW TROUT COAL HOLDINGS II, LLC
 
NORTH PAGE COAL CORP.
 
OHIO COUNTY COAL COMPANY, LLC
 
PANTHER LLC
 
PATRIOT BEAVER DAM HOLDINGS, LLC
PATRIOT COAL COMPANY, L.P.
 
PATRIOT COAL SALES LLC
 
PATRIOT COAL SERVICES LLC
 
PATRIOT LEASING COMPANY LLC
 
PATRIOT MIDWEST HOLDINGS, LLC
 
PATRIOT RESERVE HOLDINGS, LLC
 
PATRIOT TRADING LLC

 
[Signature Page to Guaranty Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
PATRIOT VENTURES LLC
PCX ENTERPRISES, INC.
 
PINE RIDGE COAL COMPANY, LLC
 
POND CREEK LAND RESOURCES, LLC
 
POND FORK PROCESSING LLC
 
REMINGTON HOLDINGS LLC
 
REMINGTON II LLC
 
REMINGTON LLC
 
RIVERS EDGE MINING, INC.
 
ROBIN LAND COMPANY, LLC
 
SENTRY MINING, LLC
 
SNOWBERRY LAND COMPANY
 
SPEED MINING LLC
 
STERLING SMOKELESS COAL COMPANY, LLC
 
TC SALES COMPANY, LLC
 
THE PRESIDENTS ENERGY COMPANY LLC
 
THUNDERHILL COAL LLC
 
TROUT COAL HOLDINGS, LLC
 
UNION COUNTY COAL CO., LLC
 
VIPER LLC
 
WEATHERBY PROCESSING LLC
 
WILDCAT, LLC
 
WILDCAT ENERGY LLC
 
WILL SCARLET PROPERTIES LLC
 
WINCHESTER LLC
 
WINIFREDE DOCK LIMITED LIABILITY COMPANY
 
YANKEETOWN DOCK, LLC
 
 
 
         
Executing this Guarantee as Vice-President and Treasurer of each of the 98
foregoing persons on behalf of and so as to bind the persons named above under
the caption "Guarantors"

 

  By:  /s/ Robert L. Mead      Robert L. Mead      Vice-President and Treasurer

 
[Signature Page to Guaranty Agreement]
 
 
 

--------------------------------------------------------------------------------

 


Accepted on behalf of the
Secured Parties as of the date first
above written


BANK OF AMERICA, N.A.,
as Administrative Agent
 

By:  /s/ Tyler D. Levings
Name: Tyler D. Levings
Title:   Director
 
 
[Signature Page to Guaranty Agreement]

 
 

--------------------------------------------------------------------------------

 


Acknowledged and agreed:


PATRIOT COAL CORPORATION,
a Delaware corporation
 

 
By:  /s/ Mark N. Schroeder
Name: Mark N. Schroeder
Title:   Senior Vice President & Chief Financial Officer
 
[Signature Page to Guaranty Agreement]